RENDERED: MARCH 5, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0468-MR


STEPHEN CLAYTON                                                     APPELLANT



                 APPEAL FROM KENTON CIRCUIT COURT
v.                HONORABLE KATHLEEN LAPE, JUDGE
                       ACTION NO. 14-CR-00399



COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                    OPINION
                                  AFFIRMING
                                  ** ** ** ** **

BEFORE: ACREE, JONES, AND K. THOMPSON, JUDGES.

JONES, JUDGE: Stephen Clayton appeals the Kenton Circuit Court’s March 23,

2020, order terminating his diversion for nonpayment of child support. Having

reviewed the record and being otherwise sufficiently advised, we affirm.
                                      I. BACKGROUND

                In September 2014, Clayton pled guilty to flagrant nonsupport1 after

entering into an agreement with the Commonwealth. Soon thereafter, the trial

court entered an order placing Clayton on unsupervised pretrial diversion.

According to the terms of the agreement and the trial court’s order, Clayton was to

remain on pretrial diversion for five years or until his child support arrearages had

been paid. Additionally, Clayton was to maintain employment, pay his court costs,

keep his child support obligations current, and pay a lump sum of $400.00 toward

child support arrears. The order further provided that if Clayton failed to

successfully complete pretrial diversion, then the trial court could impose a

sentence as provided by law.

                In August 2015, the Commonwealth moved to revoke Clayton’s

pretrial diversion for failing to make the required payments. According to the

affidavit executed by his case worker, and included with the Commonwealth’s

motion, Clayton’s last child support payment was in February 2015. The trial

court found that Clayton had violated the terms of his diversion; however, it later

entered an order continuing his diversion under the original terms and conditions

of the pretrial diversion order.




1
    Kentucky Revised Statute (KRS) 530.050(2) and (6), a Class D felony.

                                               -2-
             The Commonwealth filed a second motion to revoke Clayton’s

pretrial diversion in September 2016 because he had not made a child support

payment for months. The Commonwealth’s motion was supported by an affidavit

from Clayton’s case worker. Again, the trial court determined Clayton had

violated the terms of his pretrial diversion. Although Clayton was permitted to

remain on pretrial diversion following this violation, the court added the following

conditions: (1) Clayton shall execute a wage assignment, (2) Clayton shall make a

lump sum payment of $300.00, and (3) Clayton shall continue to meet his child

support obligation through wage assignment.

             In March 2018, the Commonwealth filed a motion seeking to

terminate Clayton’s diversion. The affidavit attached to the motion stated that

Clayton only made four child support payments since he was last in court, and as

of February 2018, he was $21,515.22 in arrears. A warrant was subsequently

issued for Clayton’s arrest but was not served until February 2020.

             On March 3, 2020, the trial court conducted a hearing regarding the

Commonwealth’s motion to terminate Clayton’s diversion. During the hearing,

Clayton stipulated to flagrant nonsupport and decided not to testify or present any

evidence. Instead, his attorney informed the court that Clayton had previously

been employed but had lost his job because he had to move out of his ex-

girlfriend’s house. Clayton’s attorney also informed the court that Clayton was


                                         -3-
working with a temp agency to find employment. The Commonwealth also

decided not to put on evidence, apparently choosing to rely on the case worker

affidavits and Clayton’s stipulation. The Commonwealth also indicated that the

statement from Clayton’s attorney regarding Clayton’s employment was

contradictory to what Clayton had said during his arraignment. Additionally, the

Commonwealth noted that Clayton had only made a single payment in 2019

amounting to $348.00.

             At the conclusion of the hearing, the court made the following

findings orally:

             Mr. Clayton, I’ve had an opportunity to review this file.
             You’ve been back and forth. I’ve reviewed all of the
             documents. The plea agreement requires you to be under
             the courts, on diversion or non-reporting pretrial
             diversion until all amounts are paid. This was a diversion
             offer. All the diversion offers say this. You’ve been
             back before the court three times. Each time and each
             motion recites the, um the recommendation of the
             Commonwealth was you would be under probation or
             diversion until all amounts were paid. This was, the
             order, was signed on March 9th. You’ve only paid $314
             [sic] since then. At some point the curtain has to fall.
             It’s clear that you can’t keep a job or pay or do what
             you’re supposed to. So, I’m going to terminate you from
             diversion and impose thirteen months to serve. I’ll give
             you credit for time served.

As the trial court recited its findings after the time for introducing evidence had

closed, Clayton interrupted to inform the trial court he had been taking classes.




                                          -4-
However, the trial court did not acknowledge this, and Clayton made no further

attempts to justify his failure to pay.

             On March 23, 2020, the trial court entered its written order

terminating Clayton’s diversion. The trial court further found that Clayton’s

             failure to comply with the conditions of supervision by
             failing to pay child support as ordered constitutes a
             significant risk to prior victims of the supervised
             individual or the community at large, and [he] cannot be
             appropriately managed in the community. [Clayton’s]
             actions clearly show that revocation is necessary as [he]
             cannot be appropriately supervised.

This appeal followed.

                                     II. ANALYSIS

             Clayton raises two arguments on appeal. First, that the court erred by

failing to make the requisite findings of fact under KRS 439.3106; and second, that

it failed to make the findings of fact required for flagrant nonsupport cases,

pursuant to Commonwealth v. Marshall, 345 S.W.3d 822 (Ky. 2011). Given that

the first issue was preserved and the second was not, we will address each in turn

considering their respective standards of review.

             Courts are required to treat diversion termination proceedings the

same as those for probation revocation. KRS 533.256(2). We have explained,

             [a] trial court has discretion in probation revocation
             matters but must exercise its discretion consistent with
             statutory criteria. Specifically, before revoking probation
             a trial court must make two findings under Kentucky

                                          -5-
             Revised Statutes (KRS) 439.3106(1): (1) whether the
             alleged probation violation constitutes a significant risk
             to prior victims of the supervised individual or the
             community at large and (2) whether the defendant cannot
             be appropriately managed in the community. A trial
             court is not required to provide explanations for those
             findings; instead, it must only make the findings, which
             must be supported by the evidence of record. We review
             a trial court’s revocation decision for abuse of discretion.
             And for a trial court’s decision to be an abuse of
             discretion, we must find that the decision was arbitrary,
             unreasonable, unfair, or unsupported by sound legal
             principles.

             ...

             We have specifically held KRS 439.3106 permits, but
             does not require, a trial court to employ lesser sanctions
             and so incarceration remains a possibility.

New v. Commonwealth, 598 S.W.3d 88, 90 (Ky. App. 2019) (internal citation and

quotation marks omitted).

             Clayton argues the trial court’s failure to make findings under KRS

439.3106 violated his due process rights. More specifically, he states the

Commonwealth did not present any evidence regarding, nor did the court make a

finding concerning whether he was a significant risk to his prior victims or the

community at large. Clayton further asserts that the trial court should have

considered lesser sanctions before terminating his pretrial diversion. As a result,

he suggests the trial court’s revocation of his pretrial diversion was arbitrary,

unreasonable, unfair, and unsupported by sound legal principles.


                                          -6-
             Clayton stipulated to flagrant nonsupport. In addition, attached to

each of the Commonwealth’s motions for diversion revocation, were affidavits

executed by Clayton’s case workers stating that he had not paid child support. The

Kentucky Supreme Court has acknowledged that “[w]hen a person commits the

offense of flagrant nonsupport, he or she causes the party entitled to receive child

support to incur expenses because of that criminal act.” Marshall, 345 S.W.3d at

828-29. Thus, Clayton’s continued failure to pay child support is, at least, a

significant risk to his prior victim because of the expenses incurred as a result of

his flagrant nonsupport. Clayton chose not to introduce any evidence to refute this.

Therefore, the court’s finding of such was not arbitrary.

             Further, the court made both oral and written findings of fact, which

are supported by the evidence in the record. During the hearing, when giving its

oral findings, the court noted the two prior motions to revoke Clayton’s diversion

and his lack of consistent payments. The court stated it was clear Clayton could

not keep a job or meet his child support obligation and chose to terminate his

pretrial diversion. Taken together, the court’s findings show that it considered the

requirements of KRS 439.3106.

             While the court was not required to consider lesser sanctions, New,

598 S.W.3d at 90, we note that this was Clayton’s third time before this trial court

for flagrant nonsupport. After the first motion Clayton was permitted to continue


                                          -7-
pretrial diversion as originally agreed, and after the second only a few conditions

were added to his diversion agreement. Following Clayton’s third violation, the

trial court exercised its discretion to terminate his pretrial diversion. Considering

the court’s findings, Clayton’s stipulation, and the evidence in the court’s record,

we cannot say the court abused its discretion in doing so.

             Clayton acknowledges his second argument is unpreserved and

requests palpable error review pursuant to Kentucky Rule of Criminal Procedure

(RCr) 10.26. Said review is “granted upon a determination that manifest injustice

has resulted from the error.” RCr 10.26.

             We consider an error palpable “only if it is clear or plain
             under current law[.]” Commonwealth v. Jones, 283
             S.W.3d 665, 668 (Ky. 2009). Additionally, a palpable
             error affects the substantial rights of a party “only if it is
             more likely than ordinary error to have affected the
             judgment.” Id. (citations and internal quotation marks
             omitted). In short, our review boils down to whether we
             believe “there is a ‘substantial possibility’ that the result
             in the case would have been different without the error.”
             Brewer v. Commonwealth, 206 S.W.3d 343, 349 (Ky.
             2006).

Lainhart v. Commonwealth, 534 S.W.3d 234, 237 (Ky. App. 2017).

             In Marshall, the Court held that due process requires the trial court to

“(1) consider whether the probationer has made sufficient bona fide efforts to pay

but has been unable to pay through no fault of his own and (2) if so, consider

whether alternative forms of punishment might serve the interests of punishment


                                           -8-
and deterrence.” 345 S.W.3d at 824. These findings must be made “specifically

on the record.” Id. at 833. To deprive an individual of their “conditional freedom

without making such findings [is] a violation of due process.” Lainhart, 543

S.W.3d at 239.

             To comply with Marshall, the Commonwealth must first show “that

payment conditions were violated by the defendant’s failure to make the required

payments.” Once the Commonwealth meets this burden, “the probationer bears the

burden of persuading the trial court that he made bona fide efforts to comply with

payment conditions but was unable to do so through no fault of his own.”

Marshall, 345 S.W.3d at 834. “The trial court must afford the probationer an

opportunity to present evidence of reasons for nonpayment but may focus

consideration on post-plea changes if defendant entered a guilty plea to flagrant

nonsupport, particularly where he agreed to make payments under a plea

agreement.” Id.

             Clayton stipulated to having violated his payment conditions. His

stipulation meant that the Commonwealth met its initial burden. As such, under

Marshall, the burden shifted to Clayton to demonstrate to the trial court that “he

made bona fide efforts to comply with payment conditions but was unable to do so

through no fault of his own.” Id. As noted above, Clayton elected not to testify or

introduce any evidence at the subject hearing. He relied only on the arguments on


                                         -9-
his counsel. Whether Clayton made bona fide efforts to pay his child support but

was unable to do so through no fault of his own, would not be something the trial

court could discover on its own. This is a matter that would be within the

knowledge of Clayton himself. Although Marshall requires the trial court to

inquire into the reasons for failure to pay, the trial court here was unable to do so

through no fault of its own because Clayton chose not to testify or present any

evidence. We decline to find palpable error where Clayton invited the error by

failing to present any evidence. Gamble v. Commonwealth, 293 S.W.3d 406, 412

(Ky. App. 2009).

             The trial court conducted a hearing at which it provided Clayton with

an opportunity to present evidence. While Clayton’s attorney made some

arguments on his behalf, Clayton did not testify, attempt to introduce any

documentary evidence, or call any witnesses on his own behalf to demonstrate that

his inability to pay was not his fault. Given the facts surrounding this case,

Clayton has not shown that the circuit court committed palpable error. We cannot

conclude that the circuit court’s failure to put more specific findings on the record

resulted in manifest injustice when Clayton, after having been afforded the

opportunity to present evidence in his defense, failed to supply the trial court with

the necessary information to make more detailed findings.

             For the foregoing reasons, we hereby affirm the Kenton Circuit Court.


                                         -10-
           ALL CONCUR.

BRIEFS FOR APPELLANT:      BRIEF FOR APPELLEE:

Erin Hoffman Yang          Daniel Cameron
Frankfort, Kentucky        Attorney General of Kentucky

                           Lauren Lewis
                           Assistant Attorney General
                           Frankfort, Kentucky




                         -11-